MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any                                 Jul 13 2020, 9:12 am

      court except for the purpose of establishing                                   CLERK
                                                                                 Indiana Supreme Court
      the defense of res judicata, collateral                                       Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Valerie K. Boots                                          Curtis T. Hill, Jr.
      Katelyn Bacon                                             Attorney General of Indiana
      Marion County Public Defender Agency
                                                                Catherine Brizzi
      - Appellate Division                                      Deputy Attorney General
      Indianapolis, Indiana                                     Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Dorothy Goodpaster,                                       July 13, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                20A-CR-182
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Dylan Vigh, Judge
      Appellee-Plaintiff.                                       Pro Tempore
                                                                Trial Court Cause No.
                                                                49G12-1905-CM-21495



      Mathias, Judge.


[1]   Following a bench trial in Marion Superior Court, Dorothy Goodpaster

      (“Goodpaster”) was convicted of Class A misdemeanor operating a vehicle


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-182 | July 13, 2020                       Page 1 of 7
      while intoxicated (“OWI”) endangering a person and sentenced to 180 days

      suspended to probation. Goodpaster appeals and argues that the evidence is

      insufficient to support her conviction.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On the evening of May 30, 2019, Goodpaster went to an American Legion

      outpost, where she drank alcoholic beverages. On her way home, Goodpaster

      was involved in a head-on collision with another vehicle at Rockville Road and

      Rockville Avenue in Indianapolis. Officer Adam Jones (“Officer Jones”) was

      dispatched to the scene of the accident, where he encountered Goodpaster

      receiving medical treatment in an ambulance.


[4]   Upon entering the ambulance to speak with Goodpaster, Officer Jones

      immediately noticed the smell of alcohol coming from her person. He also

      observed that her eyes were glassy and bloodshot. As he questioned

      Goodpaster, Officer Jones noticed that Goodpaster appeared to be intoxicated.

      He therefore advised her of her Miranda rights, after which she admitted that

      she had been driving at the time of the accident. She claimed, however, to only

      have drunk one alcoholic beverage that night. Officer Jones decided not to ask

      Goodpaster to perform field sobriety tests, as he did not know if she had

      sustained a head injury that might affect her performance on such tests. Instead,

      after reading her the implied consent law, he asked Goodpaster to use a

      portable breath test, to which she consented. The test indicated that Goodpaster

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-182 | July 13, 2020   Page 2 of 7
      was intoxicated. Officer Jones then asked Goodpaster to consent to a blood

      draw, and she gave her consent. Officer Jones took Goodpaster to Eskenazi

      Hospital, where registered nurse Holly Hepworth (“Hepworth”) drew two vials

      of blood from Goodpaster. Officer Jones was present during the blood draw.

      Officer Jones took the blood samples, sealed them, and placed them in storage

      in the police property room.


[5]   Indianapolis Marion County Forensic Services Agency forensic scientist

      Savannah Chris (“Chris”) later took the blood samples from the Indianapolis

      Metropolitan Police Department property room and analyzed them for the

      presence of alcohol. Chris’s tests indicated that Goodpaster’s blood had an

      alcohol concentration equivalent of 0.114 gram of alcohol per 100 milliliters of

      blood.


[6]   On May 31, 2019, the State charged Goodpaster with Class A misdemeanor

      operating a vehicle while intoxicated endangering a person. A bench trial was

      held on October 15, 2019. At trial, Goodpaster objected when the State offered

      into evidence the laboratory report showing Goodpaster’s blood alcohol

      concentration equivalent, claiming that the State had failed to lay a proper

      foundation. At the conclusion of the trial, the trial court took the matter under

      advisement and instructed the parties to submit briefing on the issue of the

      admissibility of the report.


[7]   On December 9, 2019, the trial court issued an order admitting the laboratory

      report into evidence and finding Goodpaster guilty as charged. On December


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-182 | July 13, 2020   Page 3 of 7
      19, 2019, the trial court sentenced Goodpaster to 180 days, all suspended to

      probation, and also suspended her driver’s license for sixty days. Goodpaster

      now appeals.


                                         Standard of Review
[8]   Goodpaster claims that the State failed to present evidence sufficient to prove

      that she was intoxicated or endangered a person.


              When reviewing a claim that the evidence is insufficient to
              support a conviction, we neither reweigh the evidence nor judge
              the credibility of the witnesses; instead, we respect the exclusive
              province of the trier of fact to weigh any conflicting evidence. We
              consider only the probative evidence supporting the verdict and
              any reasonable inferences which may be drawn from this
              evidence. We will affirm if the probative evidence and reasonable
              inferences drawn from the evidence could have allowed a
              reasonable trier of fact to find the defendant guilty beyond a
              reasonable doubt.


      Harrison v. State, 32 N.E.3d 240, 247 (Ind. Ct. App. 2015), trans. denied (citing

      McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)).


                                     Discussion and Decision
[9]   To convict Goodpaster of Class A misdemeanor OWI, the State was required

      to prove that she operated a vehicle while “intoxicated” and that she did so “in

      a manner that endangers a person.” Ind. Code § 9-30-5-2.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-182 | July 13, 2020   Page 4 of 7
                                                      I. Intoxicated

[10]   Goodpaster first claims that the State failed to prove that she was intoxicated.

       “Intoxicated” means under the influence of alcohol so that “there is an

       impaired condition of thought and action and the loss of normal control of a

       person’s faculties.” Ind. Code § 9-13-2-86.


[11]   Impairment may be established by: (1) the consumption of a significant amount

       of alcohol; (2) impaired attention and reflexes; (3) watery or bloodshot eyes; (4)

       the odor of alcohol on the breath; (5) unsteady balance; and (6) slurred speech.

       Outlaw v. State, 918 N.E.2d 379, 381 (Ind. Ct. App. 2009), opinion adopted, 929
N.E.2d 196 (Ind. 2010).


[12]   Here, Officer Jones testified that Goodpaster smelled of alcohol and had glassy,

       bloodshot eyes. He also testified that, based on his experience, he believed her

       to be intoxicated and that the portable breath test confirmed his belief. This is

       sufficient to support the trial court’s finding that Goodpaster was intoxicated.

       See Woodson v. State, 966 N.E.2d 135, 142 (Ind. Ct. App. 2012) (noting that a

       police officer may offer an opinion on intoxication and that a conviction may

       sustained on the sole testimony of an arresting officer), trans. denied (citing

       Wright v. State, 772 N.E.2d 449, 460 (Ind. Ct. App. 2002)). 1




       1
         As part of her sufficiency-of-the-evidence claim, Goodpaster argues that the trial court erred by admitting
       the laboratory report because the State did not properly establish that Goodpaster’s blood was drawn under
       the supervision of a physician or under a protocol prepared by a physician, as required by Indiana Code


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-182 | July 13, 2020                        Page 5 of 7
                                                    II. Endangerment

[13]   Goodpaster also contends that the State failed to prove that she operated her

       vehicle while intoxicated in a manner that endangered a person. To prove

       endangerment, the State must prove that the defendant was operating the

       vehicle in a condition or manner that could have endangered any person,

       including the public, the police, or the defendant. Staten v. State, 946 N.E.2d 80,

       84 (Ind. Ct. App. 2011), trans. denied (citing Outlaw, 918 N.E.2d at 381). The

       endangerment requirement does not require that the State prove a person other

       than the defendant was actually in the path of the defendant’s vehicle or in the

       same area in order to obtain a conviction. Id. “An officer does not have to wait

       until the defendant crosses the centerline and adds another victim to the

       statistics of those who have died in drunk driving accidents.” Id. Instead, it is

       sufficient that the defendant’s condition renders driving unsafe. Id.


[14]   Goodpaster does not deny that she was involved in a head-on collision with

       another vehicle. But she claims that the State presented no evidence that she




       section 9-30-6-6(a). Because the Officer Jones’s testimony was sufficient to establish Goodpaster’s
       intoxication, the admission of the laboratory report was, at most, harmless error.
       Moreover, in Boston v. State, 947 N.E.2d 436, 441 (Ind. Ct. App. 2011), we held that the fact that a blood
       sample was taken at a licensed hospital shows that the test “employ[s] the ‘technical adherence’ to a
       physician’s directions or to a physician’s protocol required by our evidentiary rules for the admission of blood
       test results.” Id. at 444. Here, there is no question that Eskenazi Hospital is a “licensed hospital” for purposes
       of I.C. § 9-30-6-6. Thus, the fact that Nurse Hepworth drew Goodpaster’s blood at this licensed hospital is
       sufficient to establish that it was done in accordance to a physician’s protocol. See id. The trial court therefore
       properly admitted the laboratory report, which showed that Goodpaster had a blood alcohol concentration
       equivalent of 0.114. Evidence that a person had, at the time of the alleged violation an alcohol concentration
       equivalent of at least 0.08 is prima facie evidence of intoxication. Temperly v. State, 933 N.E.2d 558, 567 (Ind.
       Ct. App. 2010), trans. denied (citing Ind. Code § 9-13-2-131).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-182 | July 13, 2020                           Page 6 of 7
       was at fault in the accident and that, therefore, there is no evidence that she

       endangered a person. We disagree.


[15]   The State presented evidence that Goodpaster displayed outward signs of

       impairment. Officer Jones testified that Goodpaster appeared to be intoxicated,

       and the breath test confirmed this. More importantly, Goodpaster was involved

       in a head-on collision on a city street. We think that the trial court, acting as the

       trier of fact, could reasonably conclude from this that the accident was at least

       partially attributable to Goodpaster’s intoxication. 2 There was sufficient

       evidence from which the trial court could conclude that Goodpaster operated

       her vehicle while intoxicated in a manner that endangered a person.


                                                     Conclusion
[16]   The State presented evidence sufficient to prove that Goodpaster operated a

       vehicle while intoxicated in a manner that endangered a person. We therefore

       affirm the judgment of the trial court.


[17]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       2
        Goodpaster’s citation to Temperly, 933 N.E.2d at 568, is unavailing, as it was stipulated in that case that the
       defendant did not cause the accident at issue and that the other driver drove his vehicle into the path of the
       defendant’s vehicle. There is no such stipulation here.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-182 | July 13, 2020                         Page 7 of 7